department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t date date uil index legend b c j m n p q r s t u v x y z dear ------------------ this responds to a letter from m’s authorized representatives requesting rulings under sec_4943 of the internal_revenue_code on m’s behalf facts m is recognized as a tax-exempt_organization described in sec_501 of the code m is classified as a private_foundation within the meaning of sec_509 b is the chairman of the board_of directors of m and its president n is a for-profit corporation on -------------------------- b donated ------------shares of n class a voting common_stock to m at the time of the gift the ------------shares donated to m constituted -----percent of n class a voting common_stock and -----percent of all outstanding n stock m still owns ------------shares of n stock which currently represent - ----------percent of n class a voting_stock and ----------percent of all outstanding n stock when the n stock was donated to m on -------------------------- n and its subsidiaries collectively the n companies were engaged in diversified ----------------------------------- businesses business operations included ----------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ and direct sales of various types of consumer products n itself did not produce or sell any products instead n provided financial and administrative support to its operating subsidiaries n had two wholly owned subsidiaries q and r q and r in turn controlled additional subsidiaries q focused on the individual consumer market q’s --division published approximately newsletters focusing on personal finance and investment q’s -- group published ---- -------------------------------------------------------------- it also directly sold -------------products by mail telephone and the internet to consumers through an owned subsidiary r ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------and provided certain related technical and professional services in n retained an investment banking firm for a controlled auction of the n companies over prospective bidders expressed interest and received copies of the placement memorandum although preliminary bids were received none of the bidders submitted a final purchase contract in late an investment fund contacted the n companies with an unsolicited expression of interest in acquiring the - division n signed a letter of intent with this fund and negotiated the terms of a final purchase agreement before the final terms of a contract were agreed upon the prospective buyer substantially reduced the amount of the offered purchase_price which led to a breakdown in sale negotiations the n companies then received another unsolicited expression of interest from an internet company in purchasing the - business n and its shareholders executed a stock purchase agreement with the company however the company failed to fully fund the deposit called for under the agreement and defaulted on its obligations under the stock purchase agreement after the sale to the internet company failed the n companies management terminated the employment of c the president of q the shareholders agreement between c and n required n to redeem the stock and pay for the options upon termination of c’s employment c instituted legal action against n as a result of his termination this action was not resolved until date at which point the parties entered into a settlement agreement under which all of c’s stock was redeemed and all of c’s options were purchased after c’s termination other q officers were promoted to higher management positions as a result of the unsuccessful sale attempts and ensuing litigation there were no viable buyers for any shares of n stock m first approached directors officers and other individuals who were familiar with n and its operations but was unable to elicit any potential purchaser the lack of interest by n directors and officers was attributable in part to their holding unexercised options which allowed them to purchase n stock at a per-share price set many years earlier and far below current value m’s managers also contacted individuals who were less closely associated with n regarding m’s desire to sell its n stock but they were unsuccessful in finding any buyer n’s status as a closely held company that was dominated by one individual its history of litigation with key employees the several unsuccessful sales efforts the disparate nature of its operating divisions its lack of dividend paying history the potential liabilities ---------------------------- ------------ that were the main source of its net revenue and other risk and control factors made minority stock in n an unattractive target for investment the n companies were successful in finding a buyer for r in negotiations with an investment fund resulted in the sale of r’s business substantially_all of the operating_assets of r and its subsidiaries were sold and r and its subsidiaries were subsequently dissolved in the n companies were substantially restructured in an effort to sell the n companies and their businesses n formed three subsidiary entities s t and u s had one -owned subsidiary t had one -owned subsidiary v s took over q’s - division and t took over q’s --division u is not actively_engaged_in_business operations u’s sole function is to provide finance information_technology human resources administrative and other support to s and t during ------- disputes arose between v and one of its minority shareholders the c children trust c trust about the value of v stock and certain operational issues in ---------------------- v filed suit against the c trust seeking resolution of certain issues by declaratory_judgment and in ------------------ the c trust filed counterclaims against v and the other n companies these disputes were finally resolved by settlement in ------ ------------------ faced with the absence of prospective buyers of its n stock m determined that its best chance for disposing of its excess_business_holdings was to rely on the efforts of the management of n to sell off n in pieces after q transitioned to new management the legal actions against the terminated q officers and related parties were resolved and the corporate structure was simplified by the formation of s and t the n companies decided to resume sale efforts in the n companies retained an investment banker to conduct a controlled auction of t a placement memorandum was distributed to interested parties and expressions of interest were procured from companies n narrowed the prospective buyers to two companies each company submitted a draft purchase and sale agreement but by date neither prospective buyer was willing to submit a final contract and the offers were withdrawn subsequently the investment bankers re-contacted prospects whom they had previously rejected as a result n was able to negotiate terms of sale of a substantial portion of the t business the sale conveyed to the buyers all of the operating_assets of the t business other than the rights to the j product a substantial portion of the sales proceeds was applied by n to pay off debt and employee incentive compensation which became due as a result of the sale subsequent to the sale n declared a dividend to its shareholders m’s share of the distribution was dollar_figurex the buyers did not acquire the rights to the j product instead they entered into a separate agreement which gives them an option to buy j after ---------------------------------- ---------------- have been received and evaluated it is anticipated that the -------------------- ------------------------------------------------------------------------------------------------------------------ -- --------------------will be completed before the end of if ----------------------are successful it is anticipated that the buyers will elect to buy j at a price not exceeding dollar_figurex if ----------------------are not completely successful it is anticipated that n will sell j at a greatly reduced price after any sale of j n intends to distribute the net sales proceeds to its shareholders including m as a result of the sale of t the only material assets that are still held by n consist of i approximately dollar_figurex of cash much of which will be applied to pay corporate taxes attributable to the t sale ii all o f the membership interests in s and iii j in early n intends to distribute to its shareholders including m any cash in excess of its anticipated business needs having arranged for the sale of t n is now turning its attention to the sale of s upon the sale of s n will liquidate and distribute all remaining cash and any other assets to its shareholders n’s management is hopeful that between dollar_figurex and dollar_figurex will be available as the liquidating_distribution to n shareholders after the sale of s to date m has received distributions totaling dollar_figurex from n attributable to n’s sale of assets plans to dispose_of excess_business_holdings m intends to retain an investment_advisor that is experienced in the sale of minority interests in privately held companies to assist m in disposing of its excess_business_holdings m intends to require the investment_advisor to develop and help implement a plan for the disposition of n stock this plan will include the advisor’s valuation of m’s excess_business_holdings the advisor’s opinion regarding the value of the n stock owned by m and the percentage discount at which m’s holdings of n stock could be expected to sell and the advisor’s plan for disposing of m’s excess_business_holdings m anticipates that this will include identifying potential purchasers preparing materials for presentation to them arranging for presentations to them and undertaking negotiations for sale of the n stock with such potential purchases m agrees to provide the service with the investment advisor’s plan by -------------------- --- ------- in the event that the investment_advisor advises that m may not be able to dispose_of all of its excess_business_holdings by ------------------------- and m contemplates requesting an extension of time beyond that date law sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period sec_4943 of the code provides for the imposition of an additional tax in any case in which an initial tax is imposed under subsection a with respect to the holdings of a private_foundation in any business_enterprise if at the close of the taxable_period with respect to such holdings the foundation still has excess business holding in such enterprise sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides generally that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4946 of the code provides that the term disqualified_person means among other things a person who is a a substantial_contributor to the foundations b a foundation_manager or g a_trust or estate in which persons described in a and b hold more than percent of the beneficial_interest sec_4946 of the code provides that the term foundation_manager means an officer director or trustee of a foundation sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in a corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that if there is a change in the holdings in a business_enterprise other than by purchase by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person other than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 of the code provides that the secretary may extend for an additional 5-year period the initial -year period for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures if- a the foundation establishes that i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of holdings b before the close of the initial 5-year period i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation’s disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis m is subject_to sec_4943 of the code which imposes a tax on the excess_business_holdings of private_foundations generally a private_foundation together with disqualified persons with respect to the private_foundation are permitted to hold twenty percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings in the event that a private_foundation and disqualified persons own more than twenty percent of the voting_stock in a business_enterprise the private_foundation shall not be treated as having excess_business_holdings in the business_enterprise if it owns not more than two percent in value of the voting_stock and not more than two percent in value of all outstanding shares of all classes of stock b is the trustee and primary beneficiary of p p is a disqualified_person with respect to m because p is a_trust described in sec_4946 of the code in which a person described in sec_4946 and b that is b holds more than a percent beneficial_interest p and m combined hold percent of n voting_stock m has excess_business_holdings in n because m and a disqualified_person with respect to m that is p own more than percent of the voting_stock of n and m itself owns more than two percent in value of both the voting_stock and all outstanding shares of all classes of stock of n if a private_foundation acquires holdings in a business_enterprise other than by purchase which causes the foundation to have excess_business_holdings the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person for a five-year period beginning on the date such holdings were acquired by the foundation m acquired its holdings in n other than by purchase on -------------------------- thus m’s interest in n is treated as held by a disqualified_person until -------------------------- on ---- ------------------ m requested an additional five-years for disposing of its excess_business_holdings in n because the gift of n stock to m was unusually large and represented shares in a closely_held_corporation with numerous subsidiaries and lines of business the service may extend the initial five-year period for disposing of excess_business_holdings for up to five additional years under sec_4943 of the code if m establishes that it made diligent efforts to dispose_of its holdings within the initial five-year period but was unable because of the size and complexity of such holdings and the service determines that such plan can reasonably be expected to be carried out before the close of the extension period the information submitted shows that m unable to find a buyer for its n stock reasonably determined that its best chance for disposing of its excess_business_holdings in n was to rely on n management to liquidate n in an orderly manner and that n management made diligent efforts during the initial five-year period to liquidate n to that end n was reorganized so that each of the separate divisions could operate as a stand-alone business and be sold separately n’s efforts have produced the successful sale of r and t which were the largest operating divisions of n all that remains of n is one product j and one division s with a value one-tenth of the value n once had with the sale of j expected this year m believes that it can dispose_of its excess_business_holdings by ------------------------- we determine that it is reasonable to expect m to dispose_of its excess_business_holdings by ------------------------- and therefore agree to extend the period for m to dispose_of its excess_business_holdings to that date if prior to -------------------------- m’s investment_advisor determines that m may not be able to dispose_of its excess_business_holdings by ------------------------- m understands that it must present a plan developed by its investment_advisor to the service as a condition for requesti ng any further extensions of time for disposing of its excess_business_holdings m is reminded that under sec_4943 of the code any plan submitted to the service must also be submitted to the attorney_general or other appropriate state official having administrative or supervisory authority over m conclusion accordingly based on the information submitted we rule as follows the service will extend the period for m to dispose_of its excess_business_holdings in n to ------------------------- this ruling is made on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representative a copy of this letter should be kept in m’s permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter jane baniewicz manager exempt_organizations technical group sincerely
